The Disciplinary Review Board having filed with the Court its decision in DRB 17-329, recommending that FRANK N. TOBOLSKY formerly of MERCHANT VILLE
*123, who was admitted to the bar of this State in 1987, be disbarred for violating RPC 1.15(a) (knowing misappropriation of escrow funds), RPC 1.15(c) (failure to hold property of the clients or third persons in the lawyer's possession separate from the lawyer's own property), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and the principles of In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985).
And FRANK N. TOBOLSKY having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that FRANK N. TOBOLSKY be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that FRANK N. TOBOLSKY be and hereby is permanently restrained and enjoined from practicing law; and it is further **513ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by FRANK N. TOBOLSKY pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that FRANK N. TOBOLSKY comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.